DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 9, 10-12, 15 and 16 were amended.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200167417 A1) in view of Cheng et al. (US 10929392 B1).
Regarding claim 1, Li discloses:
a method for generating responses for use by an intelligent virtual assistant, at least by (paragraph [0035-0036] which describes a providing a automatic chat system (e.g. intelligent virtual assistant) and generating automated responses)
comprising: receiving data associated with an entity by a computing device, at least by (paragraph [0016] which describes named entities with each chat log, paragraph [0035] collects stored chat logs)
training a question model using at least some of the received data by the computing device, at least by (paragraph [0030] “uses the labeled clusters to train a classifier using the clustered questions” from chat logs, paragraph [0029, 0051] describes clustering answers and identifying question-answer pairs from chat logs (e.g. received data)
generating a plurality of questions by the computing device using the question model, wherein each question of the plurality of questions simulates a question from a customer of the entity to the intelligent virtual assistant, at least by (paragraph [0029, 0030] “Clustering is then performed on the questions …uses the labeled clusters to train a classifier using the clustered questions”
assigning an intent to each question of the plurality of questions by the computing device, at least by (paragraph [0031, 0033] which describes extracting and associating intents with each question)
training a response model using at least some of the received data by the computing device, at least by (paragraph [0029, 0051] describes clustering answers and identifying question-answer pairs from chat logs)
generating a response to each question of the plurality of questions using the response model by the computing device and providing the questions of the plurality of questions, assigned intents, and generated responses for use by the intelligent virtual assistant for the entity by the computing device, at least by (paragraph [0038] “each question from the user, block 306 evaluates the next step using the chat flow. The user's intent is determined as described above, for example using the trained classifier including any named entities, and block 306 compares the intent and the entities to conditional information in the nodes 202 of the chat flow. Once a next node has been determined, block 306 provides a response”, para. [0037] “perform automated chat interactions…A chat avatar can then be graphically represented using any appropriate technology to provide a full audiovisual response to the user's questions”)
While Li describes forming a question answer pair that forms a chat flow using trained classifiers, Li fails to specifically describes how the question answer pair are specifically created.  Specifically training a question model and training an answer model as claimed.
However, Cheng et al. (US 10929392 B1) teaches the above limitations at least by (col. 12 lines 17-28, which describe training both question and answer decoders models (e.g. question model and answer model).  And col. 10 lines 31-51, describes using a seed sentence (e.g. receiving data associated with an entity) and generating questions using the question decoder model, also generating answers using the answer decoder model).  Lastly col. 11 lines 10-35 describes forming question answer pairs based on measuring similarities between the generated answer and questions with the seed sentence.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cheng into the teaching of Li because one of the ordinary skill in the art would have been motivated to use such a modification as Cheng shows how relevant question answer pairs are formed using trained question models and answer models and similarity measures as taught by Cheng above.	
	
As per claim 3, claim 1 is incorporated and Li discloses:
wherein assigning an intent to each question comprises generating a mapping of questions to intents, at least by (paragraph [0031, 0033] which describes extracting and associating intents with each question)
As per claim 6, claim 1 is incorporated and Li discloses:
further comprising transforming the received data into a format used by the question model or the response model, at least by (paragraph [0015,0049] describes normalizing (e.g. transforming the received data into a format) the chat log for use by the automated chat system which as described above includes the question model or the response model). Further forming the chat flow described in para. 0033, also would describe the recited limitation.
As per claim 7, claim 1 is incorporated and Li discloses:
wherein the question model and the response model comprise a single model, at least by (paragraph [0033] “chat flow 200 is shown. The chat flow is made up of individual chat flow nodes 202, each of which can represent an answer from a particular question-answer pair, the text of the answer, and the identified entities and/or intents from the associated question.” Where chat flow 200 is a single model)
As per claim 8, claim 1 is incorporated and Li discloses:
wherein assigning an intent to a question comprises providing the question to the intelligent virtual assistant and receiving the intent from the intelligent virtual assistant, at least by (paragraph [0031, 0033] which describes extracting and associating (e.g. receiving) intents with each question that is analyzed by (e.g. providing the question to…) the system providing the automated chat system)
As per claim 9, claim 1 is incorporated and Li discloses:
further comprising scraping the received data from one or more knowledge bases associated with the entity, at least by (paragraph [0015-0028] describes collecting chat logs by normalizing, annotating and embeds words from the chat logs into a sematic space, such chat logs are received data from one or more knowledge bases associated with the entity (para. 0016) and scraping is interpreted as a technique used to collect content and data )

Claims 15, 17 and 20 recite equivalent claim limitations as claims 1, 3, 6 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Cheng in view of Krishnan et al. (US 20180032902 A1).
Regarding claim 10, Li et al. (US 20200167417 A1) discloses:
a method for generating responses for use by an intelligent virtual assistant, at least by (paragraph [0035-0036] which describes a providing an automatic chat system (e.g. intelligent virtual assistant) and generating automated responses)


collecting data associated with a second entity by the computing device, wherein the data associated with the second entity is collected from one or more websites and knowledge bases associated with the second entity, at least by (paragraph [0035] collects stored chat logs)
training a second response model using the collected data by the computing device, at least by (paragraph [0029, 0051] describes clustering answers and identifying question-answer pairs from chat logs)
receiving a plurality of question and intent pairs by the computing device, at least by (paragraph [0033] which describes received chat flow with intent associated with questions)
generating a second plurality of responses using  second response models and the plurality of question and intent pairs by the computing device, at least by (paragraph [0038] which describes generating an answer based on evaluating the question and intent and following corresponding question-answer nodes of the chat flow to the next answer node which generates a response)
and providing the plurality of question and intent pairs and generated second plurality of responses for use by a second intelligent virtual assistant for the entity by the computing device, at least by (paragraph [0037] which describe an automated chat what graphically responds using the generated response to user’s questions, where a second intelligent virtual assistant is interpreted as each automated user interactions with each individual user as described in para. 0009)
While Li describes forming a question answer pair that forms a chat flow using trained classifiers, Li fails to specifically describes how the question answer pair are specifically created.  Specifically training a training an answer model as claimed.
However, Cheng et al. (US 10929392 B1) teaches the above limitations at least by (col. 12 lines 17-28, which describe training answer decoders models (e.g. answer model).  And col. 10 lines 31-51, describes using a seed sentence (e.g. receiving data associated with an entity) and generating answers using the answer decoder model).  
But Li and Cheng fails to specifically describe: 
receiving a first plurality of responses used by a first intelligent virtual assistant for a first entity by a computing device; training a first response model using the first plurality of responses by the computing device;…generating a second plurality of responses using the first and second response models
However, Krishnan et al. (US 20180032902 A1) teaches the above limitation, at least by (paragraph [0020] which describes receiving data to train a Q&A model, where the questions and answers derived (a first plurality of responses) are used to train a NLU model in this case the NLU model is interpreted as the first response model used by mobile device (e.g. entity).  Paragraph [0034] describes using the NLU model to generate appropriate response to conversation query, where paragraph [0032-0033] describes how the Q&A model is used to train the NLU model which subsequently generates the appropriate responses, therefore the appropriate response uses Q&A model and NLU model (e.g. the first and second response models)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krishnan into the Li and Cheng because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of understanding multiple sources of natural language providing human like conversation, as taught by Krishnan
Claim 2, 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Cheng in view of Amid et al. (US 20180358001 A1).
As per claim 2, claim 1 is incorporated and Li fails to disclose:
further comprising providing the plurality of questions to a human reviewer.
However Amid et al. (US 20180358001 A1) discloses the above limitation at least by (paragraph [0067, 0071] describes the ability for a user to review and edit the training data that maps question (e.g. plurality of questions) with intent)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Amid into the teaching of Li and Cheng as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the QA system by improving the classifiers for evaluating questions and generating answer, as shown in Amid para. 0026.
As per claim 4, claim 3 is incorporated and Li fails to disclose:
further comprising providing the mapping to a human reviewer.
However Amid et al. (US 20180358001 A1) discloses the above limitation at least by (paragraph [0067, 0071] describes the ability for a user to review and edit the training data that maps question (e.g. plurality of questions) with intent)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Amid into the teaching of Li and Cheng as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the QA system by improving the classifiers for evaluating questions and generating answer, as shown in Amid para. 0026.
Claims 16, 18 recite equivalent claim limitations as claims 2, 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Cheng in view of Beaver et al. (US 20160071517 A1).
As per claim 5, claim 1 is incorporated and Li discloses:
further comprising providing the generated responses to a human reviewer.
However Beaver et al. (US 20160071517 A1) discloses the above limitation at least by (paragraph [0039] describes user feedback (e.g. human reviewers) related to the responses provided)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaver into the teaching of Li and Cheng as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
Claim 19 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Cheng and Krishnan in view of Beaver et al. (US 20160071517 A1).
As per claim 11, claim 10 is incorporated and Li fails to disclose:
further comprising adapting the first response model using the collected data.
But Beaver teaches the above limitation at least by (paragraph [0112-0117] which describes training the model by adjusting weights and confidence values according to the feedback to improve the mapping between question and intent and response the model describes the confidence in which a question has a particular answer that address the question intent (see para. 0018) and based on this confidence model and the question/intent and answer pairs (e.g. the first and second response models and the plurality of question and intent pairs), a response is provided where if there is high confidence then the answer paired with the matching question is provided but if the confidence is low a response related to requested additional information is provided.
	Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaver into the teaching of Li, Cheng and Krishnan as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 12, claim 10 is incorporated and Li fails to disclose:
further comprising transforming the collected data into a format used by the second response model.
However, Beaver teaches the above limitation at least by (paragraph [0039] describes user feedback (e.g. receiving data associated with an entity) and paragraph [0112-0117] which translates the feedback into weights and confidence scores that is used by the second response model.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaver into the teaching of Li, Cheng and Krishnan as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 13, claim 10 is incorporated and Li disclsoes:
wherein the second plurality of responses comprises one or more response templates, at least by (paragraph [0035] which describes responses with 
However, Beaver also describes the above limitation at least by (paragraph [0018, 0066] which describes a templated response for additional information or a templated response to provide an internet search.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaver into the teaching of Li, Cheng and Krishnan as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 14, claim 10 is incorporated and Li fails to disclsoe:
further comprising providing the second plurality of responses for human review.
However, Beaver teaches the above limitation at least by (paragraph [0039] describes user feedback (e.g. human review) with regards to the responses provided by the system)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaver into the teaching of Li, Cheng and Krishnan as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/6/2022